     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 1 of 24 Page ID #:347
                                                                             FILED
                                                                   CLERK, U.S. DISTRICT COURT


                                                                     09/17/2020
1
                                                                          DM
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                   BY: ___________________ DEPUTY
2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              October 2019 Grand Jury

11   UNITED STATES OF AMERICA,                CR 20-00346(A)-DMG

12              Plaintiff,                    F I R S T
                                              S U P E R S E D I N G
13              v.                            I N D I C T M E N T

14   JORDAN NICHOLAS MCCORMICK,               [21 U.S.C. § 846: Conspiracy to
     GUSTAVO JACIEL SOLIS,                    Distribute and Possess with Intent
15   ANTHONY RUBEN WHISENANT,                 to Distribute Controlled
     JESSICA SARAH PEREZ, and                 Substances; 21 U.S.C.
16   RYAN DOUGLAS WHITE,                      §§ 841(a)(1), (b)(1)(B),
                                              (b)(1)(C): Distribution of
17              Defendants.                   Fentanyl; 21 U.S.C. §§ 841(a)(1),
                                              (b)(1)(B)(vi): Possession with
18                                            Intent to Distribute Fentanyl; 21
                                              U.S.C. §§ 841(a)(1), (b)(1)(C):
19                                            Distribution of Cocaine; 21
                                              U.S.C. §§ 841(a)(1), (b)(1)(A)(v):
20                                            Possession with Intent to
                                              Distribute LSD; 18 U.S.C.
21                                            § 924(c)(1)(A)(i): Possession of a
                                              Firearm in Furtherance of a Drug
22                                            Trafficking Crime; 18 U.S.C. § 3:
                                              Accessory After the Fact; 21
23                                            U.S.C. § 853, 18 U.S.C. § 924, 28
                                              U.S.C. § 2461(c): Criminal
24                                            Forfeiture]

25

26

27

28
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 2 of 24 Page ID #:348



1         The Grand Jury charges:

2                                       COUNT ONE

3                                  [21 U.S.C. § 846]

4              [DEFENDANTS MCCORMICK, SOLIS, WHISENANT, AND PEREZ]

5    A.   OBJECTS OF THE CONSPIRACY

6         Beginning on a date unknown and continuing until on or about

7    September 4, 2020, in Los Angeles County, within the Central District

8    of California, and elsewhere, defendants JORDAN NICHOLAS MCCORMICK,

9    GUSTAVO JACIEL SOLIS, ANTHONY RUBEN WHISENANT, and JESSICA SARAH

10   PEREZ conspired with others known and unknown to the Grand Jury to

11   knowingly and intentionally distribute and possess with intent to

12   distribute:

13        1. At least ten grams of lysergic acid diethylamide (“LSD”), a

14   Schedule II narcotic drug controlled substance, in violation of Title

15   21, United States Code, Sections 841(a)(1), (b)(1)(A)(v);

16        2. Oxycodone, a Schedule II narcotic drug controlled substance,

17   in violation of Title 21, United States Code, Sections 841(a)(1),

18   (b)(1)(C);

19        3. Cocaine, a Schedule II narcotic drug controlled substance, in

20   violation of Title 21, United States Code, Sections 841(a)(1),

21   (b)(1)(C); and

22        4. Methylenedioxymethamphetamine (“MDMA” or “Ecstasy”), a

23   Schedule I narcotic drug controlled substance, in violation of Title

24   21, United States Code, Sections 841(a)(1), (b)(1)(C).

25   B.   MANNER AND MEANS OF THE CONSPIRACY

26        The objects of the conspiracy were to be accomplished, in

27   substance, as follows:

28

                                             2
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 3 of 24 Page ID #:349



1         1.    Defendant MCCORMICK would obtain drugs, including purported

2    oxycodone pills containing fentanyl, LSD, MDMA, and cocaine, from an

3    unknown source.

4         2.    Defendant MCCORMICK would provide drugs, including

5    purported oxycodone pills containing fentanyl, LSD, MDMA, and

6    cocaine, to defendant SOLIS for further distribution to co-

7    conspirators and customers.

8         3.    Defendant SOLIS would provide various drugs, including

9    purported oxycodone pills containing fentanyl, LSD, MDMA, and

10   cocaine, to defendant WHISENANT for further distribution to

11   customers, including members of the United States Military, and to

12   defendant PEREZ for further distribution to civilian customers.

13        4.    Defendants MCCORMICK, SOLIS, WHISENANT, and PEREZ would

14   also provide drugs directly to customers.

15        5.    Defendants MCCORMICK and SOLIS would carry firearms, and

16   possess firearms in their residences, in order to protect their drugs

17   and drug proceeds, as well as to protect themselves in furtherance of

18   their drug business.

19   C.   OVERT ACTS

20        In furtherance of the conspiracy and to accomplish its objects,

21   on or about the following dates, defendants MCCORMICK, SOLIS,

22   WHISENANT, and PEREZ, and others known and unknown to the Grand Jury,

23   committed various overt acts within the Central District of

24   California, and elsewhere, including, but not limited to, the

25   following:

26        Overt Act No. 1:     On or about November 25, 2019, using coded

27   language, defendant SOLIS ordered Ecstasy pills from defendant

28   MCCORMICK for redistribution to a customer (“Individual A”).

                                             3
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 4 of 24 Page ID #:350



1         Overt Act No. 2:     On or about November 26, 2019, using coded

2    language, defendant SOLIS and Individual A confirmed that Individual

3    A received the purported Ecstasy pills from defendant MCCORMICK.

4         Overt Act No. 3:     On or about April 3, 2020, using coded

5    language in Snapchat text messages, defendants SOLIS and WHISENANT

6    discussed a drug transaction for LSD, Ecstasy, and Ketamine, and

7    defendant WHISENANT asked defendant SOLIS, “so we got like seven guys

8    who wanna try it so could i get your input?         How much would i tell

9    them to buy from you?”

10        Overt Act No. 4:     On or about May 14, 2020, using coded language

11   in Snapchat text messages, defendant WHISENANT provided his Venmo

12   account barcode to defendant SOLIS, stating “brother could you

13   scratch the two grams of coke and just make it an 8 ball.”

14        Overt Act No. 5:     On or about May 22, 2020, defendant MCCORMICK

15   sold approximately 1,000 purported oxycodone pills containing

16   fentanyl via courier (“Individual B”) to defendant SOLIS for $5,500.

17        Overt Act No. 6:     On or about May 22, 2020, defendant WHISENANT,

18   on behalf of a customer (“Individual C”), ordered ten purported

19   oxycodone pills containing fentanyl from defendant SOLIS.

20        Overt Act No. 7:     On or about May 22, 2020, defendant SOLIS

21   provided defendant WHISENANT with an address for defendant WHISENANT,

22   Ryan Douglas White, and Individual C to meet defendant SOLIS to

23   complete a drug sale.

24        Overt Act No. 8:     On or about May 22, 2020, defendant SOLIS sold

25   ten pills of purported oxycodone containing fentanyl to Individual C,

26   who died of a drug overdose in or around the early morning hours of

27   May 23, 2020.

28

                                             4
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 5 of 24 Page ID #:351



1         Overt Act No. 9:     On or about May 24, 2020, using coded language

2    in Snapchat text messages, defendant SOLIS provided a menu depicting

3    the illegal drugs defendant SOLIS sold, which included “M30 Oxy”

4    pills, to an individual defendant SOLIS believed to be a drug

5    customer, but who was, in fact, an Undercover Agent working with the

6    Naval Criminal Intelligence Service (“NCIS”).

7         Overt Act No. 10:      On or about May 29, 2020, in a parking lot in

8    Sylmar, California, defendant SOLIS sold approximately 100 purported

9    oxycodone pills, constituting 10.82 grams of a mixture and substance

10   containing a detectable amount of fentanyl, to the Undercover Agent

11   for approximately $1,000.

12        Overt Act No. 11:      On or about June 18, 2020, defendant SOLIS

13   agreed to sell the Undercover Agent one ounce of cocaine for $1,200

14   and 100 purported oxycodone pills containing fentanyl for $1,000.

15        Overt Act No. 12:      On or about June 24, 2020, defendant SOLIS

16   arranged for defendant PEREZ to deliver the aforementioned drugs to

17   the Undercover Agent, and gave the Undercover Agent defendant PEREZ’s

18   cellphone number so that they could set up the location of the

19   aforementioned drug sale.

20        Overt Act No. 13:      On or about June 25, 2020, in a parking lot

21   in Pacoima, California, defendant PEREZ sold approximately 10.87

22   grams of a mixture and substance containing a detectable amount of

23   fentanyl and 27.7 grams of a mixture and substance containing a

24   detectable amount of cocaine to the Undercover Agent for

25   approximately $2,200.

26        Overt Act No. 14:      On or about June 25, 2020, after defendant

27   PEREZ sold drugs to the Undercover Agent in the parking lot in

28   Pacoima, California, defendant SOLIS sent a text message to the

                                             5
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 6 of 24 Page ID #:352



1    Undercover Agent stating, “that’s why I sent her,” in response to the

2    Undercover Agent texting defendant SOLIS that defendant PEREZ was

3    “straight business.”

4         Overt Act No. 15:      On or about July 9, 2020, defendant SOLIS

5    agreed to sell the Undercover Agent 250 purported oxycodone pills

6    containing fentanyl for $2,250.

7         Overt Act No. 16:      On or about July 13, 2020, in a parking lot

8    in Pacoima, California, defendant PEREZ, acting at defendant SOLIS’s

9    direction, sold approximately 27.17 grams of a mixture and substance

10   containing a detectable amount of fentanyl to the Undercover Agent

11   for approximately $2,250.

12        Overt Act No. 17:      On or about July 13, 2020, after PEREZ

13   delivered drugs to the Undercover Agent in the parking lot in

14   Pacoima, California, defendant SOLIS sent a text message via Snapchat

15   to the Undercover Agent stating, “Okay, we’re good,” in response to

16   the Undercover Agent texting defendant SOLIS to thank him for

17   “hooking up” the transaction.

18        Overt Act No. 18:      On or about July 26, 2020, defendant

19   MCCORMICK agreed to provide defendant SOLIS with approximately 1,000

20   purported oxycodone pills for distribution to customers.

21        Overt Act No. 19:      On or about July 26, 2020, using coded

22   language, Individual B contacted defendant SOLIS to arrange for the

23   delivery of the purported oxycodone pills containing fentanyl from

24   defendant MCCORMICK.

25        Overt Act No. 20:      On or about July 29, 2020, at his residence

26   in Sylmar, California, defendant SOLIS possessed with intent to

27   distribute approximately 41.279 grams of LSD, and approximately 905

28   purported oxycodone pills constituting 101.04 grams of a mixture and

                                             6
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 7 of 24 Page ID #:353



1    substance containing a detectable amount of fentanyl, as well as

2    multiple firearms, namely, a Maverick Arms, Model 88, 12-gauge

3    shotgun, bearing serial number 0271769, a Smith and Wesson, model M&P

4    .40 caliber semi-automatic pistol, bearing serial number MFP7521, a

5    Smith and Wesson, model SD9 VE 9mm semi-automatic pistol, bearing

6    serial number FBF1098, and a Glock-style Polymer80 9mm semi-automatic

7    pistol that did not contain a legitimate manufacturer’s mark or

8    serial number (also known as a “ghost gun”).

9         Overt Act No. 21:      On or about September 4, 2020, at his

10   residence in Palmdale, California, defendant MCCORMICK possessed

11   approximately 11.85 grams of LSD, as well as a firearm, namely, a

12   Glock, Model 17, 9mm semi-automatic pistol, bearing serial number

13   XTA324.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 8 of 24 Page ID #:354



1                                       COUNT TWO

2             [21 U.S.C. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2(a)]

3                                [DEFENDANT MCCORMICK]

4         On or about May 22, 2020, in Los Angeles County, within the

5    Central District of California, defendant JORDAN NICHOLAS MCCORMICK

6    and Individual B, each aiding and abetting the other, knowingly and

7    intentionally distributed N-phenyl-N-[1-(2-phenylethyl)-4-

8    piperidinyl] propanamide (“fentanyl”), a Schedule II narcotic drug

9    controlled substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             8
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 9 of 24 Page ID #:355



1                                      COUNT THREE

2             [21 U.S.C. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2(a)]

3                         [DEFENDANTS SOLIS AND WHISENANT]

4         On or about May 22, 2020, in Los Angeles County, within the

5    Central District of California, defendants GUSTAVO JACIEL SOLIS and

6    ANTHONY RUBEN WHISENANT, each aiding and abetting the other,

7    knowingly and intentionally distributed N-phenyl-N-[1-(2-

8    phenylethyl)-4-piperidinyl] propanamide (“fentanyl”), a Schedule II

9    narcotic drug controlled substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             9
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 10 of 24 Page ID #:356



1                                       COUNT FOUR

2                                    [18 U.S.C. § 3]

3                                   [DEFENDANT WHITE]

4          On or about May 23, 2020, in Los Angeles County, within the

5    Central District of California, defendant RYAN DOUGLAS WHITE, knowing

6    that an offense against the United States had been committed, namely,

7    Distribution of Fentanyl, in violation of Title 21, United States

8    Code, Sections 841(a)(1), (b)(1)(C), received, relieved, comforted,

9    and assisted the offenders, Anthony Ruben Whisenant and Gustavo

10   Jaciel Solis, in order to hinder and prevent the offenders’

11   apprehension, trial, and punishment.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            10
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 11 of 24 Page ID #:357



1                                       COUNT FIVE

2                        [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

3                                   [DEFENDANT SOLIS]

4          On or about May 29, 2020, in Los Angeles County, within the

5    Central District of California, defendant GUSTAVO JACIEL SOLIS

6    knowingly and intentionally distributed N-phenyl-N-[1-(2-

7    phenylethyl)-4-piperidinyl] propanamide (“fentanyl”), a Schedule II

8    narcotic drug controlled substance.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            11
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 12 of 24 Page ID #:358



1                                       COUNT SIX

2              [21 U.S.C. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2(a)]

3                            [DEFENDANTS SOLIS AND PEREZ]

4          On or about June 25, 2020, in Los Angeles County, within the

5    Central District of California, defendants GUSTAVO JACIEL SOLIS and

6    JESSICA SARAH PEREZ, each aiding and abetting the other, knowingly

7    and intentionally distributed N-phenyl-N-[1-(2-phenylethyl)-4-

8    piperidinyl] propanamide (“fentanyl”), a Schedule II narcotic drug

9    controlled substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            12
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 13 of 24 Page ID #:359



1                                      COUNT SEVEN

2              [21 U.S.C. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2(a)]

3                            [DEFENDANTS SOLIS AND PEREZ]

4          On or about June 25, 2020, in Los Angeles County, within the

5    Central District of California, defendants GUSTAVO JACIEL SOLIS and

6    JESSICA SARAH PEREZ, each aiding and abetting the other, knowingly

7    and intentionally distributed cocaine, a Schedule II narcotic drug

8    controlled substance.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            13
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 14 of 24 Page ID #:360



1                                      COUNT EIGHT

2              [21 U.S.C. §§ 841(a)(1), (b)(1)(C); 18 U.S.C. § 2(a)]

3                            [DEFENDANTS SOLIS AND PEREZ]

4          On or about July 13, 2020, in Los Angeles County, within the

5    Central District of California, defendants GUSTAVO JACIEL SOLIS and

6    JESSICA SARAH PEREZ, each aiding and abetting the other, knowingly

7    and intentionally distributed N-phenyl-N-[1-(2-phenylethyl)-4-

8    piperidinyl] propanamide (“fentanyl”), a Schedule II narcotic drug

9    controlled substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            14
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 15 of 24 Page ID #:361



1                                       COUNT NINE

2           [21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi); 18 U.S.C. § 2(a)]

3                                [DEFENDANT MCCORMICK]

4          On or about July 26, 2020, in Los Angeles County, within the

5    Central District of California, defendant JORDAN NICHOLAS MCCORMICK

6    and Individual B, each aiding and abetting the other, knowingly and

7    intentionally distributed at least 40 grams, that is, approximately

8    101.04 grams, of a mixture and substance containing a detectable

9    amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide

10   (“fentanyl”), a Schedule II narcotic drug controlled substance.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            15
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 16 of 24 Page ID #:362



1                                       COUNT TEN

2                       [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(v)]

3                                   [DEFENDANT SOLIS]

4          On or about July 29, 2020, in Los Angeles County, within the

5    Central District of California, defendant GUSTAVO JACIEL SOLIS

6    knowingly and intentionally possessed with intent to distribute at

7    least ten grams, that is, approximately 41.279 grams, of lysergic

8    acid diethylamide (“LSD”), a Schedule II narcotic drug controlled

9    substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            16
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 17 of 24 Page ID #:363



1                                      COUNT ELEVEN

2                      [21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi)]

3                                   [DEFENDANT SOLIS]

4          On or about July 29, 2020, in Los Angeles County, within the

5    Central District of California, defendant GUSTAVO JACIEL SOLIS

6    knowingly and intentionally possessed with intent to distribute at

7    least 40 grams, that is, approximately 101.04 grams, of a mixture and

8    substance containing a detectable amount of N-phenyl-N-[1-(2-

9    phenylethyl)-4-piperidinyl] propanamide (“fentanyl”), a Schedule II

10   narcotic drug controlled substance.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            17
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 18 of 24 Page ID #:364



1                                      COUNT TWELVE

2                            [18 U.S.C. § 924(c)(1)(A)(i)]

3                                   [DEFENDANT SOLIS]

4          On or about July 29, 2020, in Los Angeles County, within the

5    Central District of California, defendant GUSTAVO JACIEL SOLIS

6    knowingly possessed firearms, namely, a Maverick Arms, Model 88, 12-

7    gauge shotgun, bearing serial number 0271769, a Smith and Wesson,

8    model M&P, .40 caliber semi-automatic pistol, bearing serial number

9    MFP7521, a Smith and Wesson, model SD9 VE, 9mm semi-automatic pistol,

10   bearing serial number FBF1098, and a Glock-style Polymer80, 9mm semi-

11   automatic pistol, that did not contain a legitimate manufacturer’s

12   mark or serial number (also known as a “ghost gun”), in furtherance

13   of drug trafficking crimes, namely, Conspiracy to Distribute, and

14   Possess with Intent to Distribute, Controlled Substances, in

15   violation of Title 21, United States Code, Section 846, as charged in

16   Count One of this First Superseding Indictment, Possession with

17   Intent to Distribute LSD, in violation of Title 21, United States

18   Code, Sections 841(a)(1), (b)(1)(A)(v), as charged in Count Ten of

19   this First Superseding Indictment, and Possession with Intent to

20   Distribute Fentanyl, in violation of Title 21, United States Code,

21   Sections 841(a)(1), (b)(1)(B)(vi), as charged in Count Eleven of this

22   First Superseding Indictment.

23

24

25

26

27

28

                                            18
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 19 of 24 Page ID #:365



1                                    COUNT THIRTEEN

2                       [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(v)]

3                                [DEFENDANT MCCORMICK]

4          On or about September 4, 2020, in Los Angeles County, within the

5    Central District of California, defendant JORDAN NICHOLAS MCCORMICK

6    knowingly and intentionally possessed with intent to distribute at

7    least ten grams, that is, approximately 11.85 grams, of lysergic acid

8    diethylamide (“LSD”), a Schedule II narcotic drug controlled

9    substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            19
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 20 of 24 Page ID #:366



1                                    COUNT FOURTEEN

2                            [18 U.S.C. § 924(c)(1)(A)(i)]

3                                [DEFENDANT MCCORMICK]

4          On or about September 4, 2020, in Los Angeles County, within the

5    Central District of California, defendant JORDAN NICHOLAS MCCORMICK

6    knowingly possessed a firearm, namely, a Glock, Model 17, 9mm semi-

7    automatic pistol, bearing serial number XTA324, in furtherance of

8    drug trafficking crimes, namely, Conspiracy to Distribute, and

9    Possess with Intent to Distribute, Controlled Substances, in

10   violation of Title 21, United States Code, Section 846, as charged in

11   Count One of this First Superseding Indictment, and Possession with

12   Intent to Distribute LSD, in violation of Title 21, United States

13   Code, Sections 841(a)(1), (b)(1)(A)(v), as charged in Count Thirteen

14   of this First Superseding Indictment.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            20
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 21 of 24 Page ID #:367



1                              FORFEITURE ALLEGATION ONE

2               [21 U.S.C. § 853; 18 U.S.C. § 924; 28 U.S.C. § 2461(c)]

3          1.     Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 21,

6    United States Code, Section 853, Title 18, United States Code,

7    Section 924, and Title 28, United States Code, Section 2461(c), in

8    the event of any defendant’s conviction of the offenses set forth in

9    any of Counts One, Two, Three, Five through Eleven, and Thirteen of

10   this First Superseding Indictment.

11         2.     Any defendant so convicted shall forfeit to the United

12   States of America the following:

13                (a)   All right, title and interest in any and all property,

14   real or personal, constituting or derived from, any proceeds which

15   the defendant obtained, directly or indirectly, from any such

16   offense;

17                (b)   All right, title and interest in any and all property,

18   real or personal, used, or intended to be used, in any manner or

19   part, to commit, or to facilitate the commission of any such offense;

20                (c)   All right, title, and interest in any firearm or

21   ammunition involved in or used in any such offense; and

22                (d)   To the extent such property is not available for

23   forfeiture, a sum of money equal to the total value of the property

24   described in subparagraphs (a), (b), and (c).

25         3.     Pursuant to Title 21, United States Code, Section 853(p),

26   any defendant so convicted, shall forfeit substitute property if, by

27   any act or omission of said defendant, the property described in the

28   preceding paragraph, or any portion thereof: (a) cannot be located

                                            21
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 22 of 24 Page ID #:368



1    upon the exercise of due diligence; (b) has been transferred, sold

2    to, or deposited with a third party; (c) has been placed beyond the

3    jurisdiction of the court; (d) has been substantially diminished in

4    value; or (e) has been commingled with other property that cannot be

5    divided without difficulty.

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            22
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 23 of 24 Page ID #:369



1                              FORFEITURE ALLEGATION TWO

2                 [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

3          1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 924(d)(1), and Title 28, United States

7    Code, Section 2461(c), in the event of any defendant’s conviction of

8    the offenses set forth in any of Counts Twelve or Fourteen of this

9    First Superseding Indictment.

10         2.    Any defendant so convicted shall forfeit to the United

11   States of America the following:

12               (a)   All right, title, and interest in any firearm or

13   ammunition involved in or used in any such offense, including but not

14   limited to the following:

15                     i.    One Maverick Arms, Model 88, 12-gauge shotgun,

16   bearing serial number 0271769;

17                     ii.   One Smith and Wesson, model M&P .40 caliber semi-

18   automatic pistol, bearing serial number MFP7521;

19                     iii. One Smith and Wesson, model SD9 VE 9mm semi-

20   automatic pistol, bearing serial number FBF1098;

21                     iv.   One Glock-style Polymer80 9mm semi-automatic

22   pistol that did not contain a legitimate manufacturing mark or serial

23   number (also known as a “ghost gun”);

24                     v.    One Glock, Model 17, 9mm semi-automatic pistol,

25   bearing serial number XTA324; and

26               (b)   To the extent such property is not available for

27   forfeiture, a sum of money equal to the total value of the property

28   described in subparagraph (a).

                                            23
     Case 2:20-cr-00346-DMG Document 36 Filed 09/17/20 Page 24 of 24 Page ID #:370



1                3.    Pursuant to Title 21, United States Code, Section

2    853(p), as incorporated by Title 28, United States Code, Section

3    2461(c), any defendant so convicted shall forfeit substitute

4    property, up to the value of the property described in the preceding

5    paragraph if, as the result of any act or omission of said defendant,

6    the property described in the preceding paragraph or any portion

7    thereof (a) cannot be located upon the exercise of due diligence;

8    (b) has been transferred, sold to, or deposited with a third party;

9    (c) has been placed beyond the jurisdiction of the court; (d) has

10   been substantially diminished in value; or (e) has been commingled

11   with other property that cannot be divided without difficulty.

12                                               A TRUE BILL
13

14
                                                        /S/
15                                               Foreperson

16
      NICOLA T. HANNA
17    United States Attorney

18    BRANDON D. FOX
      Assistant United States Attorney
19    Chief, Criminal Division

20

21
      SCOTT M. GARRINGER
22    Assistant United States Attorney
      Deputy Chief, Criminal Division
23
      JOSHUA O. MAUSNER
24    Assistant United States Attorney
      Acting Deputy Chief,
25    General Crimes Section

26    PATRICK CASTAÑEDA
      Special Assistant United States
27    Attorney, General Crimes Section

28

                                            24
